Wendell L. Griffen, Judge, dissenting. I dissent from the result announced by the majority opinion because I do not believe that the medical opinions in the record rise to the standard required to establish a compensable injury. Therefore, I would reverse the Commission. It is undisputed that appellee was examined by Dr. Moffitt on November 25, 1994, the date she contends that she slipped on water, fell against a proofer machine, landed primarily on her right chest, and displaced and ruptured the breast implant that was in her right breast. Although appellee reported increased right shoulder pain because of the November 25 incident and complained about bruising on her anterior chest, Dr. Moffitt found no bruising on her anterior chest. He continued treating appellee for the right shoulder injury that her employer accepted as compensa-ble. On June 20, 1995, Dr. Moffitt noted that appellee questioned whether the displacement of the right breast implant was related to the November 25, 1994, incident. Dr. Moffitt told appellee that he saw no relationship between the right breast implant displacement and the November 25, 1994, incident. Nevertheless, he referred appellee to Dr. Roger Alderson, a plastic surgeon, for evaluation of the breast implant condition. Dr. Alderson examined appellee and eventually performed an explantation of the silicone breast implants in both of appellee’s breasts on August 16, 1995. In doing so, he found that the right breast implant had ruptured, and that the left implant was not ruptured. While admitting that the November 25, 1994, injury “may have been the cause of the malposition of the implant, and therefore may have been the cause of the rupture of the implant,” Dr. Alderson concluded that “there is no way to prove that . . . .” I do not understand how a party having the burden of proving that a breast implant rupture occurred within the course and scope of her employment carries that burden based on proof that amounts to nothing more than this. Compensation awards are supposed to be based on findings that claimed injuries have been actually caused by the employment. This requires, at minimum, proof that an injury actually arose out of the employment, not that the injury theoretically could have arisen out of the employment, even if a medical expert either does not believe it did or cannot decide whether it did. Here, the Commission held that appellee proved by a preponderance of the evidence that her right breast implant was displaced and ruptured because of the alleged incident on November 25, 1994. Appellant has, quite properly, challenged that decision and award on the legal ground that it is not supported by substantial evidence, arguing that the medical-opinion evidence was insufficient to establish causation under any reasonable analysis. The issue is not whether appellee’s right breast implant ruptured. That fact was established by Dr. Alderson’s observation when the right implant explantation was done. It is undisputed that the right implant ruptured. What was disputed and for appel-lee to prove was whether the rupture was caused by her employment. Because the cause of a breast implant rupture is not ordinarily within the competence of lay witnesses, medical-opinion testimony on this issue was vital. If the physicians who examined and treated appellee are unable and unwilling to believe and say that the November 25, 1994, incident caused the displacement and rupture of her right breast implant, I do not see how reasonable minds can find that the incident caused the displacement and rupture, let alone that appellee proved it. Thus, I would reverse the award.